
	
		I
		112th CONGRESS
		1st Session
		H. R. 3768
		IN THE HOUSE OF REPRESENTATIVES
		
			December 30, 2011
			Mr. Kelly introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  credit for plug-in electric drive vehicles.
	
	
		1.Repeal of credit for plug-in
			 electric drive vehiclesSubsection (g) of section 30D of the
			 Internal Revenue Code of 1986 is amended to read as follows:
			
				(g)TerminationThis section shall not apply to property
				placed in service after the date of the enactment of this
				sentence.
				.
		
